Title: From James Madison to United States Congress, 3 February 1817
From: Madison, James
To: United States Congress



To the Senate and House of Representatives, of the United States:
February 3d, 1817.

The government of Great Britain, induced by the posture of the relations with the United States which succeeded the conclusion of the recent commercial convention, issued an order on the 17th day of August, 1815, discontinuing the discriminating duties payable in British ports on American vessels and their cargoes.  It was not until the 22d of December, following, that a corresponding discontinuance of discriminating duties on British vessels and their cargoes, in American ports, took effect, under the authority vested in the executive by the act of March, 1816.  During the period between those two dates there was, consequently, a failure of reciprocity or equality in the existing regulations of the two countries.  I recommend to the consideration of Congress, the expediency of paying to the British government the amount of the duties remitted, during the period in question, to citizens of the United States; subject to a deduction of the amount of whatever discriminating duties may have commenced in British ports, after the signature of that convention, and been collected previous to the 17th of Agust, 1815.

James Madison.

